
	
		III
		112th CONGRESS
		2d Session
		S. RES. 555
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Conrad (for himself,
			 Mr. Enzi, and Mr. Cardin) submitted the following resolution;
			 which was referred to the Committee on
			 Health, Education, Labor, and Pensions
		
		
			September 22
			 (legislative day, September 21), 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Save for Retirement Week, including raising public
		  awareness of the various tax-preferred retirement vehicles and increasing
		  personal financial literacy.
	
	
		Whereas people in the United States are living longer, and
			 the cost of retirement is increasing significantly;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 3/5 of workers or their spouses are currently saving for
			 retirement, and the actual amount of retirement savings of workers is much less
			 than the amount needed to adequately fund their retirement years;
		Whereas the financial literacy of workers in the United
			 States is important to their understanding of the need to save for
			 retirement;
		Whereas saving for retirement is a key component to
			 overall financial health and security during retirement years, and the
			 importance of financial literacy in planning for retirement must be
			 advocated;
		Whereas many workers may not be aware of their options in
			 saving for retirement or may not have focused on the importance of, and need
			 for, saving for retirement;
		Whereas many employees have available to them, through
			 their employers, access to defined benefit and defined contribution plans to
			 assist them in preparing for retirement, yet many of those employees may not be
			 taking advantage of those plans at all or to the full extent allowed by Federal
			 law;
		Whereas the need to save for retirement is important even
			 during economic downturns or market declines, which make continued
			 contributions all the more important;
		Whereas all workers, including public and private sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from developing personal budgets and financial plans
			 that include retirement savings strategies and taking advantage of
			 tax-preferred retirement savings vehicles; and
		Whereas October 21 through October 27, 2012, has been
			 designated as National Save for Retirement Week: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)supports the goals and ideals of
			 National Save for Retirement Week, including raising public
			 awareness of the importance of saving adequately for retirement;
			(2)supports the need
			 to raise public awareness of the availability of a variety of ways to save for
			 retirement which are favored under the Internal Revenue Code of 1986 and are
			 utilized by many people in the United States, but which should be utilized by
			 more; and
			(3)calls on the States, localities, schools,
			 universities, nonprofit organizations, businesses, other entities, and the
			 people of the United States to observe National Save for Retirement Week with
			 appropriate programs and activities, with the goal of increasing the retirement
			 savings and personal financial literacy of all people in the United
			 States.
			
